DECISION
The application of the above-named defendant for a review of the sentence of Four years with 6 days jail time credit for Receiving Stolen Property, imposed on February 2, 1970, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
This crime may be punished by five years imprisonment and if defendant’s prior felony convictions had been used against him, the sentence mi'ght have been for ten years. The prior felony convictions are two for robbery, and there is a criminal record of lesser offenses. The original charge here was burglary which was reduced to grand larceny and then to receiving stolen property. Also, defendant will be eligible for parole consideration in November, 1970, after being received February 5, 1970. Considering these matters and the presumption that the sentencing judge was correct in his determination, we are unable to say that the sentence was not proper, quite reasonable, and sufficiently lenient in all respects.
This is a companion case to that of Lewis Eugene Clancy, co-defendant, this day decided with the same result.
SENTENCE REVIEW DIVISION
Philip C. Duncan, Chairman; Paul G. Hatfield, Jack D. Shanstrom.